DETAILED ACTION
Claims 1-21 and 29-35 are currently pending. Claims 13-17 and 30 are maintained in rejection despite Applicant’s amendments/arguments filed 07/26/2022. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15-17 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoedl et al. (US 2020/0385033 A1).
Referring to Claim 13: Schoedl discloses an end-of-car cushioning apparatus for a railway car, the end-of-car cushioning apparatus adapted to be received in a sill (14) having longitudinal, lateral and vertical dimensions, and rear lugs (25), front lugs (23), and intermediate (27) lugs, the intermediate lugs being positioned in the sill longitudinally between the rear lugs and the front lugs (Fig. 14) (Para. [0053]), the end-of-car cushioning apparatus comprising: 
a yoke (100) adapted to be received in the sill and having an open nose at one end adapted to receive a coupler (50) (Fig. 15), a tail comprising a transverse tail wall (102) at an end opposite the open nose, and opposed walls (104, 106) extending from the transverse tail wall to the open nose (Para. [0069]) (Fig. 15); 
a coupler follower (70) adapted to receive buff force from the coupler and adapted to move inside the yoke; and
a draft gear (60) disposed inside the yoke (100) between the coupler follower (70) and the transverse tail wall (102), clearance being provided between the opposed walls (104, 106) and the draft gear (Fig. 3), the draft gear comprising a housing (62), a friction clutch or piston (65) received in the housing, and an elastic element in the housing in a contact with the friction clutch or piston (Para. [0058]) (Fig. 5);
the coupler follower (70) bearing on the friction clutch or the piston (65) of the draft gear (Para. [0061]), wherein longitudinal travel in buff and draft directions is limited by a contact of the housing of the draft gear and the coupler follower (Para. [0072]) (Figs. 14 and 15).

Referring to Claim 15: Schoedl discloses an end-of-car cushioning apparatus, wherein the open nose of the yoke (100) is sized to fit laterally between the front lugs (23) on the sill (14) (Fig. 14).  

Referring to Claim 16: Schoedl discloses an end-of-car cushioning apparatus, wherein the open nose has vertically aligned holes adapted to receive a coupler pin (Fig. 15), said vertically aligned holes being larger in a longitudinal dimension than a diameter of the coupler pin (Fig. 14).  

Referring to Claim 17: Schoedl discloses an end-of-car cushioning apparatus, wherein the opposed walls (104, 106) have horizontally aligned slots adapted to receive a draft key (Para. [0014], last sentence).  

Referring to Claim 30: Schoedl discloses an end-of-car cushioning apparatus, wherein the housing (62) of the draft gear (60) is configured to be received between the intermediate lugs (27) in the sill (14) (Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schoedl in view of Atkinson (US 3,712,479).
Referring to Claim 14: Schoedl does not specifically teach that total travel of the coupler follower (70) is about 2 to about 3-1/4 inches. Rather, Schoedl teaches that the system 40 incurs travel of about 7.5 inches in buff and 4.5 inches in draft (Para. [0085]). However, Atkinson teaches a draft gear for railway cars, wherein “total buff travel may be around four inches while total draft travel may be around two inches.” (Col. 2, lines 54-56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Schoedl to set a range for total travel of the coupler follower at about 2 to about 3-1/4 inches, similar to the range taught by Atkinson, in order to limit total deflection of the device within acceptable standards. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 1-12, 29 and 31-35 are allowed.
Claims 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-12, 29 and 31-34, the prior art fails to teach “a housing connecting the opposed walls along a length of the housing,” as recited in independent claims 1 and 31. The Examiner agrees with the Applicant Arguments/Remarks filed 07/26/2022, in that, it would not be obvious to modify Schoedl in view of Kaufhold (US 5,312,007) to meet the claimed limitations (see Arguments/Remarks, pages 12-14).
Regarding claims 18, 19, 20 and depending claim 21, Schoedl fails to teach “a stack of elastomeric units positioned behind the transverse tail wall of the yoke,” as recited in claims 18, 19, and 20, respectively. These claims are allowed for substantially the same reasons as stated in the Allowable Subject Matter section of the Non-Final Rejection, filed 04/256/2022, regarding claims 7-11.
Regarding new claim 35, Schoedl in view of Kaufhold fails to teach “a housing connecting the opposed walls, the housing being formed integral with the railway car yoke and defining an inside area of the railway car yoke.” It would require an improper degree of hindsight reasoning to modify Schoedl in view of Kaufhold to meet this limitation. While Kaufhold teaches “a plan view of a short yoke with an integral pocket casting in partial cross-section” (Col. 4, lines 38-39) (Fig. 3), this short yoke is entirely different than the elongated yoke taught by Schoedl and would require a complete redesign of both references to meet the claimed limitations.

Conclusion
Applicant argues that amended independent claim 13 is allowable over Schoedl because Schoedl discloses a tandem of two cushioning assemblies 60, 80 between the coupler follower and the tail end of the yoke rather than a single cushioning element. The Examiner responds that Schoedl’s cushioning assembly 60 meets the claimed limitations, as outlined above. Nothing within the claim language precludes one of Schoedl’s cushioning assemblies as satisfying the claim language. Claim 13 uses the open-ended term “comprising” rather than closed term “consisting” (see MPEP 2111.03). Further, even if the claim terminology were amended to require a “single” cushioning element, it may be obvious to modify Schoedl to meet this limitation.
Applicant argues that it would not be obvious to modify Schoedl in view of Kaufhold to meet claims 1 and 31 (see Arguments/Remarks, pages 12-14). The Examiner agrees and has indicated the claims as allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617